The Hon. Richard Simonton
dissents.
It is Judge Simonton’s opinion that the sentence is excessive in light of the defendant’s age, the fact that the defendant did not wield the murder weapon, and that the fifty five year parole restriction far exceeds other sentences for similar crimes around the state. A parole restriction of thirty years before the defendant is parole eligible would be sufficient time for the defendant to change and for the result of any change to be observed by the Parole Board. If, at that time, there were no significant change, the Parole Board could deny parole.
Member, Hon. Richard Simonton.